Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed 3-15-2019.  Claims 1 through 15 are presently pending and are presented for examination.

Priority
The applicants’ claim of priority to Indian application IN201841009812, filed on 3/16/2018 is acknowledged.

Information Disclosure Statement	
The Information Disclosure Statements filed on 3/15/2019 have been considered by the Examiner.  
Claim Interpretation
35 USC 112(f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the Route Engine, Receiver, Aircraft Pairing Engine and Electronic Circuitry in claim 1; the Route Engine in claim 3; the Paired Adjustment Route Engine in claim 4; the Paired Adjustment Route Engine in claim 5 and the Electronic Circuitry in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The 3 prong analysis was conducted for the non-structural elements in claims 1 (the Route Engine, Receiver, Aircraft Pairing Engine and Electronic Circuitry), 3 (the Route Engine), 4 (the Paired Adjustment Route Engine), 5 (the Paired Adjustment Route Engine) and (the Electronic Circuitry).  All of these non-structural elements invoked 35 USC 112(f), but the Examiner was able to find sufficient structure for them in the disclosure. 
Claim Rejections - 35 USC § 112
35 USC 112(b) – Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):

Claim 2 is rejected under 35 USC 112(b) for lack of antecedent basis. The term electronic circuitry is used without being properly introduced in the claims.  Before a term can be used in the claims it must be properly introduced with “a” or “an”, for example, an electronic circuitry.  Please make the appropriate corrections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1, 3, 5 and 7 are rejected under 35 USC 102a1 as being anticipated by Corcoran (US Patent 20050230563A1).
With respect to claim 1, Corcoran teaches, "An on-board computing apparatus for a primary aircraft comprising: a route engine configured to provide aircraft data for a route flown by the primary aircraft; a receiver configured to receive aircraft data for a plurality of secondary aircraft ; an 
“…the aircraft pairing engine comprising electronic circuitry configured to: determine a set of candidate aircraft from the plurality of secondary aircraft based on a route similarity metric, the route similarity metric comprising a function of the aircraft data from the route engine and the aircraft data from the receiver and indicating a similarity of a route flown by one of the plurality of secondary aircraft to the route flown by the primary aircraft;…” [see Corcoran Fig. 1 and paragraph [0016] teaches the flight control system uses a computer processor; paragraph [0026] teaches a lead aircraft requesting flight data from another 
“…and process flight times for cruise trajectories of the primary aircraft and the set of candidate aircraft determined from the aircraft data from the route engine and the aircraft data from the receiver to output route portions for a subset of the set of candidate aircraft that overlap with the route for the primary aircraft.”  [see Corcoran paragraphs [0013-0014] teaches an automatic flight formation aircraft system with multiple aircraft that exchange flight data with each other, including real time position data and a relative formation point between aircraft.  The Examiner is equating real time position data with processing flight times; the relative formation point between aircraft is equated to an overlap in flight paths with the primary aircraft because in order for there to be a formation point, flight route overlap must be present].   
With respect to claim 3, Corcoran teaches, “The on-board computing apparatus according to claim 1,…”  [see the above rejection for claim 1].
“…wherein the route engine is configured to receive the output of the aircraft pairing engine and adjust the route flown by the primary aircraft to fly in formation with one or more of the subset of the set of candidate aircraft.”   [see Corcoran paragraph [0026] teaches a lead aircraft 
With respect to claim 5, Corcoran teaches, “The on-board computing apparatus according to claim 1,…” [see the above rejection for claim 1].
 “…wherein the aircraft pairing engine comprises electronic circuitry configured to compute the route similarity metric based on one or more of, for a given secondary aircraft in the plurality of secondary aircraft: a comparison of an altitude of the primary aircraft with an altitude of the given secondary aircraft; a comparison of an aircraft type of the primary aircraft with an aircraft type of the given secondary aircraft; and a comparison of top-of-climb and top-of-descent times for a cruise trajectory of the primary aircraft with required times of arrival for a cruise trajectory of the given secondary aircraft.”   [see Corcoran Fig. 1 and paragraph [0016] teaches the flight control system uses a computer processor; paragraph [0026] teaches a lead aircraft initiating formation with another aircraft, requesting flight data that includes aircraft type, course, speed and altitude; paragraph [0028] teaches formation zones are areas calculated relative to nearby aircraft.  The Examiner is equating the calculation of a formation zone to the route similarity metric because in order for a formation to be made their flight 
With respect to claim 7, Corcoran teaches, “The on-board computing apparatus according to claim 1,…” [see the above rejection for claim 1].
“…wherein the receiver and the aircraft pairing engine are activated iteratively during flight of the primary aircraft to output updated route portions for a subset of the secondary aircraft that represent changes in one or more of the aircraft data of the primary aircraft and the aircraft data of the secondary aircraft.”  [see Corcoran paragraph [0013-0014] teaches an onboard aircraft system for automatic flight formation where each aircraft in the formation exchange information with each other including continuous real time position data and flight guidance  for each aircraft; paragraph [0023] teaches a lead automatic flight control system on an aircraft that continuously requests position data from the other aircraft in formation.  The Examiner is interpreting the iterative activation of the receiver and aircraft pairing engine throughout flight to have the same functionality as continuous real time position data and flight guidance because it keeps the aircraft informed of flight data changes]. 
Claims 8-11, 13 and 15 are rejected under 35 USC 102a1 as being anticipated by Sawhill et al. (US Patent 20180040250 A1), herein after known as Sawhill.
With respect to claim 8, "A method of controlling a primary aircraft comprising: obtaining aircraft data for the primary aircraft; obtaining aircraft data for a set of secondary aircraft; filtering the set of secondary aircraft based on a constrained comparison of kinematics for the primary aircraft and the set of secondary aircraft derived from the aircraft data;…"  [see Sawhill paragraphs [0045-0046] teaches a method for receiving and storing trajectory data from multiple aircrafts as they enter the airspace, identifying trajectory conflicts between multiple aircrafts and modifying the aircrafts trajectory; paragraph [0149] teaches the trajectory management engine acquires trajectory data for each aircraft profile that enters the airspace; paragraph [0160] teaches the algorithm and system for managing aircraft trajectories which support multiple types of aircrafts with different flight characteristics (cruise altitude, speed, etc.), a data structure is initialized for the aircraft as they enter the airspace and the data structure is stored in a mass storage device that can be implemented with any database in any configuration; paragraph [0269] teaches a system and method that provides trajectory optimization and real-time management for operation and performance of on-demand aircraft fleets where trajectories may be produced to comply with multiple constraints including, required destination time of arrival, minimized time of flight, seamless climb to cruise and optimal profile descents.  The Examiner is equating 
"…comparing flight timings for the filtered set of secondary aircraft to flight timings for the primary aircraft to output a set of paired route portions for a subset of the filtered set of secondary aircraft, the paired route portions indicating a potential overlap with a flight route for the primary aircraft;…" [see Sawhill paragraphs [0045-0046] teaches a method for receiving and storing trajectory data from multiple aircrafts as they enter the airspace, identifying trajectory conflicts between multiple aircrafts and modifying the aircrafts trajectory;  paragraph [0160] teaches the algorithm and system for managing aircraft trajectories which support multiple types of aircrafts with different flight characteristics (cruise altitude, speed, etc.), a data structure is initialized for the aircraft as they enter the airspace and the data structure is stored in a mass storage device that can be implemented with any database in any configuration; paragraph [0173] teaches flight times are embedded in every instance of a trajectory; paragraph [0269] teaches a system and method that provides trajectory optimization and real-time management for operation and performance of on-demand aircraft fleets where trajectories may be 
"…and for a secondary aircraft associated with one or more paired route portions from the set of paired route portions, adjusting the flight parameters of the primary aircraft so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions." [see Sawhill paragraphs [0045-0046] teaches a method for receiving and storing trajectory data from multiple aircrafts as they enter the airspace, identifying trajectory conflicts between multiple aircrafts and modifying the aircrafts trajectory and communicating the modified trajectory.  The Examiner is equating the aircraft trajectory conflicts to paired route portions and the communication of the modified trajectory to be transmitted between aircrafts; paragraph [0056] teaches computer hardware used for planning aircraft trajectory on an aircraft; Fig.19 and paragraph [0070] teach identifying aircraft trajectories that violate the separation minimum and corrective action to enforce the separation threshold; paragraph [0213] teaches if the separation distance between the trajectories of aircrafts is less than a predetermined amount, the trajectory manager will send a notification that there is an issue and 
With respect to claim 9, "The method according to claim 8,…" [see the above rejection for claim 8]. 
"…wherein adjusting the flight parameters of the primary aircraft comprises adjusting one or more of: a flight plan, a speed profile and an altitude profile." [see Sawhill paragraphs [0045-0046] teaches a method for receiving and storing trajectory data from multiple aircrafts as they enter the airspace, identifying trajectory conflicts between multiple aircrafts and modifying the aircrafts trajectory and communicating the modified trajectory; paragraph [0160] teaches the algorithm and system for managing aircraft trajectories support multiple types of aircrafts with different flight characteristics (cruise altitude, speed, etc.).  The Examiner is equating modifying an aircraft’s trajectory to adjusting an aircraft’s flight parameters.
With respect to claim 10, "The method according to claim 8,…"  [see the above rejection for claim 8]. 
"…wherein the method is repeated during movement of the primary aircraft along the flight route for the primary aircraft." [see Sawhill paragraph [0170] teaches the trajectory management system continuously recalculates the aircraft trajectories incrementally while they are in flight].
With respect to claim 11, "The method according to claim 8,…" [see the above rejection for claim 8]. 
"…wherein filtering the set of secondary aircraft comprises, for a given secondary aircraft, determining whether one or more of the following constraints are met: that an altitude of the given secondary aircraft is within a threshold distance of an altitude of the primary aircraft; that within a plane of flight, a flight route for the given secondary aircraft is within a threshold distance of a flight route for the primary aircraft; that an aircraft type of the given secondary aircraft is compatible with an aircraft type of the primary aircraft; and that required times of arrival for the secondary aircraft are within a range between a top-of-climb time and a top-of-descent time for the primary aircraft."  [see Sawhill Fig.19 and paragraph [0070] teach identifying aircraft trajectories that violate the separation minimum and corrective action to enforce the separation threshold; paragraph [0160] teaches the algorithm and system for managing aircraft trajectories which support multiple types of aircrafts with different flight characteristics (cruise altitude, speed, etc.), a data structure is initialized for the aircraft as they enter the airspace and the data structure is stored in a mass storage device that can be implemented with any database in any configuration; paragraph [0213] teaches if the separation distance between the trajectories of aircrafts is less than a predetermined amount, the trajectory manager will send a notification that there is an issue and adjust the trajectories to move the aircrafts further away from each other; paragraph [0263] teaches an aircraft trajectory 
With respect to claim 13, "A non-transitory computer-readable storage medium storing instructions…" [see Sawhill Fig. 5a, 5c and 15a and paragraphs [0054, 0056 and 0066] teaches a computer network system for the trajectory management system that includes non-transitory storage].
"…that, when executed by a processor, cause the processor to: load data relating to a primary aircraft, the data comprising a flight plan, an 
"…pre-process the data relating to the set of secondary aircraft to generate a time- sorted list of cruise trajectories for a set of candidate aircraft, the set of candidate aircraft comprising a subset of the set of secondary aircraft; process the time-sorted list of cruise trajectories for the set of candidate aircraft to generate a list of route segments for one or more candidate aircraft;…"  [see Sawhill paragraph [0160] teaches the algorithm and system for managing aircraft trajectories which support multiple types of aircrafts with different flight characteristics (cruise altitude, speed, etc.), a data structure is initialized for the aircraft as they enter the airspace and the data structure is stored in a mass storage device that can be implemented with any database in any configuration; 
"…and adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment in the list of route segments so as to maintain a predetermined common distance for the given route segment." [see Sawhill paragraphs [0045-0046] teaches a method for receiving and storing trajectory data from multiple aircrafts as they enter the airspace, identifying trajectory conflicts between multiple aircrafts, modifying the aircrafts trajectory and communicating the modified trajectory to the aircrafts;  Fig.19 and paragraph [0070] teach identifying aircraft trajectories that violate the separation minimum and corrective action to enforce the separation threshold; paragraph [0213] teaches if the separation distance between the trajectories of aircrafts is less than a predetermined amount, the trajectory manager will send a notification that there is an issue and adjust the trajectories to move the aircrafts further away from each other.  The Examiner is interpreting this to mean that aircraft flight plans are adjusted when there is a trajectory conflict and/or the minimum predetermined separation threshold is not maintained].
With respect to claim 15, "The medium according to claim 13…" [see the above rejection for claim 13].
"…wherein the instructions to adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment comprise instructions that cause the processor to: transmit one or more of an adjusted flight plan, an adjusted altitude profile and an adjusted speed profile to one or more of the primary aircraft and the candidate aircraft." [see Sawhill paragraphs [0045-0046] teaches a method for receiving and storing trajectory data from multiple aircrafts as they enter the airspace, modifying the aircrafts trajectory and communicating the modified trajectory to the aircrafts.  The Examiner is interpreting the system described by the method to have a transmitter because it has the ability to receive and send data; Fig. 18 and paragraph [0070] teaches instructions executed on a processor for the trajectory management system to adjust aircraft flight plans when conflicting trajectories are detected and to present updated aircraft trajectories; paragraph [0153] teaches the trajectory management engine performing data analysis and sending notification of a trajectory conflict between aircrafts; paragraph [0263] teaches an aircraft trajectory management system that combines the functions of generating, assigning and communicating flight path trajectory information (including altitude, speed, required time of arrival, aircraft type etc.) to a fleet of aircraft].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 is rejected under 35 USC 103 over Corcoran in view of Gustaffson (European Patent 2051151A1).
With respect to claim 2, Corcoran teaches, “The on-board computing apparatus according to claim 1…” [see the above 35 USC 102 rejection for claim 1].
 Corcoran does not teach, “…comprising a transmitter configured to transmit an indication of route sharing to one or more of the subset of the set of candidate aircraft.”
Gustaffson teaches, “…comprising a transmitter configured to transmit an indication of route sharing to one or more of the subset of the set of candidate aircraft.” [see Gustaffson paragraph [0014] teaches the apparatus can transmit trajectory data to a secondary vehicle].
As a result, the on-board computing apparatus, as taught by Corcoran, and the transmitter, as taught by Gustaffson, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because exchanging route sharing information between aircraft enhances safety and efficiency of the airspace.  Corcoran and Gustaffson are both analogous art because they are in the same field of endeavor of   simultaneous control of position or course in three dimensions specially adapted for aircraft involving a plurality of aircrafts.
Claims 4 is rejected under 35 USC 103 over Corcoran in view of Haissig (US Patent 20110066360).
With respect to claim 4, Corcoran teaches, “The on-board computing apparatus according to claim 1,…” [see the above 35 USC 102 rejection]. 
“…wherein the aircraft pairing engine comprises: a paired-route adjustment engine configured to select a route portion associated with one of the subset of the set of candidate aircraft and to determine, in conjunction with aircraft data supplied by the route engine, a route adjustment to one or more of the route flown by the primary aircraft…” [see Corcoran paragraph [0026] teaches a lead aircraft requesting flight data to initiate formation with another aircraft and sharing route corrections with all aircraft in the formation.  The Examiner is interpreting the ability to request and share data to have the same functionality of the route and aircraft pairing engines and although Corcoran states the route corrections are for the secondary aircraft, they could also be adjustments made to the primary aircrafts route].
Corcoran does not teach, “…and the selected route portion to maintain a predetermined flight separation, for the time of the route portion, between the primary aircraft and the one of the subset of the set of candidate aircraft.”
Haissig teaches, “…and the selected route portion to maintain a predetermined flight separation, for the time of the route portion, between the primary aircraft and the one of the subset of the set of candidate aircraft.”  [see Haissig paragraph [0051] teaches position 
As a result, the on-board computing apparatus that uses flight data to pair and make adjustments to aircraft routes for aircraft flying in formation, as taught by Corcoran, and the predetermined flight separation for aircraft flying in formation as taught by Haissig, would have been obvious to one of ordinary skill in the art because predetermined flight separation for aircraft further enhances the safety of the airspace by preventing collisions and gives more time for the pilot to respond if the aircraft gets out of control.   Corcoran and Haissig are analogous art because they are in the same field of endeavor of, simultaneous control of position or course in three dimensions specially adapted for aircraft involving a plurality of aircrafts.

Allowable Subject Matter
Claims 6, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N JACKSON whose telephone number is (571)272-7240.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A. Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
	/T.N.J./
Examiner, Art Unit 3664  

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664